DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 
Claims 1-2, 4, 15 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. 11,006,877. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, 19 and 20:   Claim 1 of the ‘877 patent provides a teaching of  A method for determining a state of mind of a user (see col. 15:42-43), comprising:
 	receiving one or more strings of characters composed by the user(see col. 15:44-45); 
determining, by a processing device, the state of mind of the user by processing the one or more strings of characters, wherein the processing of the one or more strings of characters comprises identifying similarities of the one or more strings of characters with other strings of characters indicative of the state of mind (see col. 15:46-55), the processing using input data comprising: 
the other strings of characters composed by other users (see col. 15:55), and 
feedback entered by the other users (see col. 15:57) comprising:
an indication of current states of minds of the other users at the time at which the other users composed the other strings of characters (see col. 15:60-62), and 
an indication of severities of the current states of minds of the other users at the time at which the other users composed the other strings of characters (see col. 15:63-65); and 
determining, based on the one or more strings of characters, a severity of the state of mind of the user (see col. 15:66-67)

Claim 2: Claim 1 of the ‘877 patent provides a teaching of wherein the determining is conducted by a processing device executing a machine learning model (see col. 15:46-47). 
Claim 4:  claim 1 of the  ‘877 patent provides a teaching wherein the feedback entered by the other users is feedback entered by the other users via user interfaces presented on computing devices of the other users (see col. 15:56-61). 
Claim 15: Claim 1 and 5 of the ‘877 patent provides a teaching of receiving measurement data of the user (see col. 15:44-45); and determining a physical readiness score of the user based on the measurement data (see col. 16:25-28).  

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 5 of U.S. Patent No. 11,006,877 in view of Chun US 9418390
Claim 3:  While the 877 patent provides a teaching trained machine learning model to determine the state of mind of the user, it is silent on the teaching of wherein the machine learning model is trained using the input data to determine the state of mind of the user. 
However, the Chun reference provides a teaching of wherein the machine learning model is trained using the input data to determine the state of mind of the user (see col. 6:7-25).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 877 patent with the feature of wherein the machine learning model is trained using the input data to determine the state of mind of the user, as taught by Chun, in order to provide an accurate diagnosis of the user’s mental state.   

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,3, 5 of U.S. Patent No. 11,006,877 in view of Chun US 9418390 and further in view of Hoffman US 20120283855
Claim 5: The ‘877 patent is silent on the teaching of providing at least one option for the user to prevent the one or more strings of characters composed by the user from being incorporated into the input data.
However, the Hoffman reference provides a teaching of providing at least one option for the user to prevent the one or more strings of characters composed by the user from being incorporated into the input data (see paragraph 212).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘877 patent with the feature of  providing at least one option for the user to prevent the one or more strings of characters composed by the user from being incorporated into the input data, as taught by Hoffman, in order to prevent accidental user input.  

Claims 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5 of U.S. Patent No. 11,006,877 in view of US Chun 9418390 and further in view of Bostick US 20180225417
Claim 6:  The ‘877 patent is silent on the teaching of  wherein the at least one option is a payment option.	However, the Bostick reference provides a teaching of wherein the at least one option is a payment option (see paragraph 75). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 877 patent with the feature of  wherein the at least one option is a payment option, in order to ensure convenient monetization option for the owner of the services.  


Claims 7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5  of U.S. Patent No. 11,006,877; in view of US Chun 9418390 and further in view of Koverzin US 20100286490
Claim 7:  The ‘877 patent is silent on the teaching of scheduling, based at least on the state of mind of the user, at least one prompt for prompting the user to compose one or more additional strings of characters.
However, the Koverzin reference provides a teaching of scheduling, based at least on the state of mind of the user, at least one prompt for prompting the user to compose one or more additional strings of characters (see paragraph 80). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘877 patent with the feature of scheduling, based at least on the state of mind of the user, at least one prompt for prompting the user to compose one or more additional strings of characters, as taught by 877, in order to ensure that the schedule can take the patient’s need into account.  
Claim 10:  The 877 patent provides a teaching of wherein the scheduling comprises scheduling sending of a message to be displayed on a computing device of the user (see col. 3:5-20) or some combination thereof.

Claims 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5 of U.S. Patent No. 11,006,877; in view of  Chun 9418390, in view of Koverzin 20100286490  and further in view of De Brouwer 20200286600 
Claim 8:  The 877 patent is silent on the teaching of wherein the scheduling is also based at least on the severity of the state of mind of the user.  However, the DeBrouwer provides a teaching of wherein the scheduling is also based at least on the severity of the state of mind of the user (see paragraph 68-69). 
.  
Claims 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5 of U.S. Patent No. 11,006,877; in view of  Chun 9418390, in view of Koverzin 20100286490  and further in view of Hirst et al 2013/0297216
Claim 9:  The ‘877 patent provides a teaching of wherein the machine learning model is trained using the input data to determine the scheduling.
However, the Hirst reference provides a teaching of wherein the input data comprises the date at which the other users composed the other strings of characters (see paragraph  12 date on each sample). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘877 patent with   the feature of the input data comprises the date at which the other users composed the other strings of characters, as taught by Hirst, in order to provide an accurate data that is relevant for the diagnosis

Claims 11-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5 of U.S. Patent No. 11,006,877; in view of  Chun 9418390 and further in view of Lee 9928462 
Claim 11:  The ‘877 patent is silent on the teaching of  wherein receiving the one or more strings of characters composed by the user comprises receiving the one or more strings of characters from a third party application.  However, the Lee reference provides a teaching of wherein receiving the one or more strings of characters composed by the user comprises receiving the one or more strings of characters from a third party application (see claim 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the    with    
Claim 12:  The ‘877 patent is silent on the teaching of wherein receiving the one or more strings of characters from the third party application comprises:
receiving the one or more strings of characters via an application programming interface (API) of the third party application; or converting a rendering of content displayed by the third party application into the one or more strings of characters; or some combination thereof.  
However, the Chun reference provides a teaching of receiving the one or more strings of characters via an application programming interface (API) of the third party application (see col. 2:25-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 877 patent  with the feature of receiving the one or more strings of characters via an application programming interface (API) of the third party application, as taught by Chun, in order to provide timely advise for the user.  

Claims 13-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,006,877 in view of  Chun 9418390 and further in view of Balassanian US 20150088542
Claim 13:  The 877 patent is silent on the teaching of performing a response action, in real-time or near real-time, based on the state of mind of the user and the severity of the state of mind of the user.
However, the Balassanian provides a teaching of performing a response action, in real-time or near real-time, based on the state of mind of the user and the severity of the state of mind of the user (see paragraph 106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘877 patent with the feature of performing a response action, in real-time or near real-time, based on the state of mind of the user and the severity of the state of mind of the user, as taught by Balassanian, in order to provide timely intervention for the user.  
Claim 14:  The ‘877 patent provides a teaching  wherein the response action is an intervention (see col. 16:3-10-20).   
Claim 16: The ‘877 patent is silent on the teaching of  wherein the measurement data comprises a vital sign, a respiration rate, a heartrate, a temperature, a sleep time, a wake time, a sleep duration, a wake duration, a weight or some combination thereof.
However, the Balassanian provides a teaching of  wherein the measurement data comprises a vital sign, heart rate  (see paragraph 42 heart rate and pulse).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘877 patent with the feature of wherein the measurement data comprises a vital sign, heart rate; as taught by the Balassanian,  in order to provide better recommendation that is inline with the condition of the user (see paragraph 12).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11-12, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 19 and 20 recite limitation for the receiving an input of series of characters composed by the user, determining a state of mind of the user by identifying similarities between the input data and data or feedback from the other user and determining a severity of the state of mind of the user.  The context of this claims comprises a user manually receiving user input and mentally thinking about the similarity of the user’s input with respect to another and then determining a severity of the state of mind of the user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element of:  a processor (in claim 1), a computer readable medium (in claim 19), and a memory and a processing device (in claim 20).   The elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   For example, paragraph 95-96 of the specification shows that the processor and the computer readable medium are nothing more than elements that are well-understood, routine, conventional activity.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 
With respect to the dependent claim:
Claim 2 are rejected using a machine learning algorithm that to perform the determination step would not be sufficient to overcome the rejection as iterated.  However, claim 3 provides a limitation directed to a machine learning model that are specifically trained to determine the state of mind of the user.  The examiner takes the position that this limitation satisfies the requirement of step 2B in the analysis above.  As such, the limitation of claim 3 is not rejected under 35 U.S.C 101. 
Claim 11-12, 15-16 and 17-18 appears to be directed to the type of input data that can be used in the process.  The type of data (e.g: have feedback entered by another user, having payment information, or scheduling) can be interpreted to fall under the abstract idea of a “mental process” or “certain methods of organizing human activity”.   The type of data in the process is not sufficient to transform the abstract idea of the independent claims.  Accordingly, the same step 2B analysis can also be applied in these claims.  
Claim 15-16 are directed to the step of measurement of data and determining a score based on the measurement.  The measurement of data and the step of determining a score can be interpreted to fall within the abstract idea grouping of “mental process”.  Accordingly, the same step 2B analysis can also be applied in these claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715